DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

            Claims 19 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 28, 2022.

Claim Objections

           Claim 12 is objected to because of the following informalities:  
           In claim 12, “…the second current to a an analog…” in line 15 should be corrected to “…the second current to [[a]] an analog…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

           Claims 1, 3 – 5, 8 – 9, 12 and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al (US 6,703,956) in view of Aouini et al (US 10,425,099).

            Re claim 1, Mueller teaches of a digital-to-analog conversion circuit (Figures 4 and 7) comprising: a first digital-to-analog converter (DAC) (one of #120 and #112, #140 and #114 and #160 and #116, Fig.4) comprising: a first binary-to-thermometer code converter (BTC) (one of #112 – #116, Fig.4 and #12 – #16, Fig.7) configured to convert a first digital code (one of D1-D4, D5-D10 and D11-D16, Fig.4 and Fig.7) received through a first input terminal to a first thermometer code (one of THIGH, TMID and TLOW, Fig.4 and Fig.7); a plurality of first current cells (current cell blocks in Figures 3 and 6 and Col 7, Lines 20 – 39 and Col 9, Lines 33 - 63 ) connected between a first voltage source (VDD, Figures 3 and 6) and a first output node (a corresponding one of IOUT-H, IOUT-M and IOUT-L, Figures 3 – 4 and 6 – 7), and configured to provide a first current (one of IOUT-H, IOUT-M and IOUT-L) to the first output node based on the first thermometer code (THIGH, Figures 3 – 4 and 6 – 7); and a first current-to-voltage converter connected to the first output node (Col 10, Lines 55 – 60); a second DAC comprising: a second BTC (one of #112 – #116, Fig.4 and #12 – #16, Fig.7) configured to convert a second digital code (another one of D1-D4, D5-D10 and D11-D16, Fig.4 and Fig.7) received through a second input terminal to a second thermometer code (a corresponding one of THIGH, TMID and TLOW, Fig.4 and Fig.7); a plurality of second current cells (current cell blocks in Figures 3 and 6) connected between the first voltage source (VDD, Figures 3 and 6) and the first output node (a corresponding one of IOUT-H, IOUT-M and IOUT-L, Figures 3 – 4 and 6 – 7) in parallel with the plurality of first current cells (in parallel, Figures 3 – 4 and 6 – 7), and configured to provide a second current (another one of IOUT-H, IOUT-M and IOUT-L) to the first output node based on the second thermometer code (a corresponding one of THIGH, TMID and TLOW, Fig.4 and Fig.7); and a second current-to-voltage converter connected to the first output node (current-to-voltage converters to each current steering DAC, Fig.7, Col 10, Lines 55 – 60) in parallel with the first current-to-voltage converter (as shown in Fig.7), wherein the first current-to-voltage converter and the second current-to-voltage converter are configured to convert a sum of the first current and the second current (sum of currents, Col 9, Lines 4 – 8) to a first analog voltage (from IV converter, Col 10, Lines 55 – 60) corresponding to a weighted sum of the first digital code and the second digital code (encodes the binary value of the received low input signal bits to a thermometer code, Col 8, Lines 33 – 67) (Col 5, Lines 8 – 35, Col 6, Lines 34 – 60 and Col 8, Lines 33 – 67 to Col 9, Lines 4 – 8), and output the first analog voltage at the first output node (DACIOUT, Figures 4 and 7). However, Mueller does not specifically teach of a first current-to-voltage converter connected between the first output node and a second voltage source; and a second current-to-voltage converter connected between the first output node and the second voltage source.
          Aouini teaches of a current-to-voltage converter (R, Figures 12 – 13) connected between the first output node (output nodes, Figures 12 – 13) and a second voltage source (ground, Figures 12 – 13) (Col 7, Lines 27 – 67 to Col 8, Lines 1 – 23); wherein the current-to-voltage converter is configured to convert a sum of the first current and the second current to a first analog voltage and output the first analog voltage at the first output node (#36, Fig.6 and Fig.13).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to each of the current-to-voltage converters of Mueller to be connected between the first output node and a second voltage source to perform the current to voltage conversion of each DAC output.          

            Re claim 3, Mueller teaches of wherein: the first BTC (one of #112 – #116, Fig.4 and #12 – #16, Fig.7) is further configured to generate a first inverted thermometer code which is inversely proportional to the first thermometer code (differential signals T[1] and NT[i], Col 6, Lines 61 – 67 to Col 7, Lines 1 – 19) and provide the first inverted thermometer code to the plurality of first current cells (Figures 3 and 6), the plurality of first current cells are further configured to provide a first sub current to a second output node based on the first inverted thermometer code (as shown in Figures 3 and 6), the second BTC is further configured to generate a second inverted thermometer code which is inversely proportional to the second thermometer code and provide the second inverted thermometer code to the plurality of second current cells (differential signals T[1] and NT[i], Col 6, Lines 61 – 67 to Col 7, Lines 1 – 19), the plurality of second current cells are further configured to provide a second sub current to the second output node based on the second inverted thermometer code (as shown in Figures 3 and 6), and the first current-to-voltage converter and the second current-to-voltage converter are further configured to convert a sum of the first sub current and the second sub current to a second analog voltage corresponding to a complementary weighted sum of the first digital code and the second digital code, and output the second analog voltage at the second output node (current-to-voltage converter configured to convert a differential output current signal to a differential second analog voltage, where the differential output current signal includes a sum of the first current and the second current and a sum of the first sub current and the second sub current that correspond to a weighted sum of the first digital code and the second digital code and a complementary weighted sum of the first digital code and the second digital code, respectively).

            Re claim 4, Mueller teaches of wherein the first voltage source provides a power supply voltage (VDD, Fig.3), wherein each of the plurality of first current cells comprises: 
a first current source (#266, #268, Fig.3) coupled to the power supply voltage (VDD, Fig.3), and configured to generate a first base current (from VBIAS, Fig.3); a first transistor including a first source coupled to a first internal node to receive the first base current (source of transistor, #276, Fig.3),  a first gate for receiving a bit from among bits of the first thermometer code (gate of transistor, #276, receiving T, Fig.3) and a first drain coupled to the first output node (drain of transistor, #276, outputting the current, Fig.3); and a second transistor including a second source coupled to the first internal node to receive the first base current (source of transistor, #278, Fig.3), a second gate for receiving a bit from among bits of the first inverted thermometer code (gate of transistor, #278, receiving T, Fig.3) and a second drain coupled to the second output node (drain of transistor, #278, outputting the current, Fig.3), and wherein the first transistor and the second transistor are coupled in parallel with respect to the first internal node as shown in Fig.3). Aouini further teaches of wherein the first voltage source provides a power supply voltage (VDD, Fig.12) and the second voltage source provides a ground voltage (ground, Fig.12).
               It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second voltage source provide a ground voltage so as to perform a voltage measurement.          

            Re claim 5, Mueller teaches of wherein each of the plurality of second current cells comprises: a second current source coupled to the power supply voltage, and configured to generate a second base current; a third transistor including a third source coupled to a second internal node to receive the second base current, a third gate for receiving a bit from among bits of the second thermometer code and a third drain coupled to the first output node; and a fourth transistor including a fourth source coupled to the second internal node to receive the second base current, a fourth gate for receiving a bit from among bits of the second inverted thermometer code and a fourth drain coupled to the second output node, wherein the third transistor and the fourth transistor are coupled in parallel with respect to the second internal node (see claim 4, the other current cells have the same configuration, See Fig.3), and wherein the first base current and the second base current have a ratio of c:d, where c and d are positive real numbers (the base currents would have a ratio).

             Re claim 8, Mueller and Aouini teach all the limitations of claim 3 as well as Mueller teaches of wherein, based on the first digital code corresponding to the second digital code, a magnitude of the first current and a magnitude of the second current have a ratio of c:d,where c and d are positive real numbers (each cell produces a current that has a magnitude and each pair of magnitudes may have a ratio), However, Mueller does not specifically teach of wherein each current-to-voltage converter comprises: a resistor connected to an output node; and another resistor connected to another output node.
            Aouini teaches of a current-to-voltage converter comprises: a first resistor connected between the first output node and the second voltage source; and a second resistor connected between the second output node and the second voltage source (See Fig.12).
               It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each current-to-voltage converter comprise each resistor connected between a corresponding output node and the second voltage source to perform the IV conversion.         

             Re claim 9, Mueller and Aouini teach all the limitations of claim 8 as well as Mueller (IV converters) and Aouini (an IV converter having 2 resistors) teach of each of the first resistor and the second resistor has a first resistance, each of the third resistor and the fourth resistor has a second resistance, and a ratio of the first resistance and the second resistance is 1/c: l/d (A combination of resistors have a total resistance and pair of combined resistors may derive a ratio).

            Re claim 12, Mueller teaches of an digital-to-analog conversion circuit (Fig. 4) comprising: a first digital-to-analog converter (DAC) (one of #120 and #112, #140 and #114 and #160 and #116, Fig.4) comprising: a first current generation circuit (CGC) (current cell blocks in Figures 3 and 6 and Col 7, Lines 20 – 39 and Col 9, Lines 33 - 63) connected between a first voltage source (VDD, Fig.3) and an output node (output node as shown in Figures 3 and 6, where a corresponding one of IOUT-H, IOUT-M and IOUT-L is output, Figures 3 – 4 and 6 – 7), and configured to generate a first current (a corresponding one of IOUT-H, IOUT-M and IOUT-L, Figures 3 – 4 and 6 – 7) based on a first digital code received through a first input terminal to provide the first current to the output node (one of THIGH, TMID and TLOW, Fig.4 and Fig.7); and a first current-to-voltage converter connected to the output node (Col 10, Lines 55 – 60); and a second DAC (another one of #120 and #112, #140 and #114 and #160 and #116, Fig.4) comprising: a second CGC (current cell blocks in Figures 3 and 6 and Col 7, Lines 20 – 39 and Col 9, Lines 33 - 63 ) connected between the first voltage source (VDD, Fig.3) and an output node (output node as shown in Figures 3 and 6, where a corresponding one of IOUT-H, IOUT-M and IOUT-L is output, Figures 3 – 4 and 6 – 7) in parallel with the first CGC (as shown in Figures  3 – 4 and 6 – 7), and configured to generate a second current (a corresponding one of IOUT-H, IOUT-M and IOUT-L, Figures 3 – 4 and 6 – 7) based on a second digital code received through a second input terminal to provide the second current to the output node (one of THIGH, TMID and TLOW, Fig.4 and Fig.7); and a second current-to-voltage converter connected to the output node in parallel with the first current-to-voltage converter (Col 10, Lines 55 – 60), wherein the first current-to-voltage converter and the second current-to-voltage converter are configured to convert a sum of the first current and the second current to an analog voltage corresponding to a sum of the first digital code and the second digital code (see claim 1), and output the analog voltage at the output node (DACIOUT, Figures 4 and 7). However, Mueller does not specifically teach of a first current-to-voltage converter connected between the first output node and a second voltage source; and a second current-to-voltage converter connected between the first output node and the second voltage source.
          Aouini teaches of a current-to-voltage converter (R, Figures 12 – 13) connected between the first output node (output nodes, Figures 12 – 13) and a second voltage source (ground, Figures 12 – 13) (Col 7, Lines 27 – 67 to Col 8, Lines 1 – 23); wherein the current-to-voltage converter is configured to convert a sum of the first current and the second current to a first analog voltage and output the first analog voltage at the first output node (#36, Fig.6 and Fig.13).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to each of the current-to-voltage converters of Mueller to be connected between the first output node and a second voltage source to perform the current to voltage conversion of each DAC output.

            Re claim 16, Mueller and Aouini teach all the limitations of claim 16, as well as Mueller teaches of wherein, based on the first digital code corresponding to the second digital code, a ratio of a magnitude of the first current and a magnitude of the second current is c:d,where c and d are positive real numbers (the first and second currents of Mueller would have a ratio).

            Re claim 17, Mueller and Aouini teach all the limitations of claim 16, as well as Mueller teaches of wherein the first CGC (Fig.6 shows one of the DAC blocks of Fig.4, Col 9, Lines 15 – 63) comprises: a plurality of first current sources connected to the first voltage source in parallel with respect to each other (plurality of #166, #168 in parallel, Fig.6), each of the plurality of first current sources configured to provide a first base current (from VBIAS, Fig.6); and a plurality of first transistors connected between respective one of the plurality of first current sources and the output node (as shown in Fig.6), each first gate of the plurality of first transistors receiving respective bit from among bits of the first digital code (gate of transistors, #176, receiving T, Fig.3), wherein the second CGC comprises: a plurality of second current sources connected to the first voltage source in parallel with respect to each other, each of the plurality of second current sources configured to provide a second base current; and a plurality of second transistors connected between respective one of the plurality of second current sources and the output node, each second gate of the plurality of second transistors receiving respective bit from among bits of the second digital code (same structure for the rest of the DAC blocks of Fig.4), and wherein a ratio of a magnitude of the first base current and a magnitude of the second base current is c:d (the base currents would have a ratio).

            Re claim 18, Mueller and Aouini teach all the limitations of claim 16, as well as Mueller teaches of each of the first and second current-to-voltage converters comprising a resistor (Col 10, Lines 55 – 60), and wherein a ratio of a resistance of the first resistor and a resistance of the second resistor is 1/c:1/d (the two resistances may form a ratio).
            Aouini teaches of a current-to-voltage converter comprises: a first resistor connected between the first output node and the second voltage source; and a second resistor connected between the second output node and the second voltage source (See Fig.12).
               It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each resistor connected between a corresponding output node and the second voltage source to perform the IV conversion.  

           Claims 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller and Aouini in view of Wong et al (US 2019/0036541).

            Re claim 6, Mueller teaches of wherein the first voltage source provides a power supply voltage (VDD, Fig.3), wherein each of the plurality of first current cells comprises: 
a first current source (#266, #268, Fig.3) coupled to the power supply voltage (VDD, Fig.3), and configured to generate a first base current (from VBIAS, Fig.3); a first transistor including a first source coupled to a first internal node to receive the first base current (source of transistor, #276, Fig.3),  a first gate for receiving a bit from among bits of the first thermometer code (gate of transistor, #276, receiving T, Fig.3) and a first drain coupled to the first output node (drain of transistor, #276, outputting the current, Fig.3); and a second transistor including a second source coupled to the first internal node to receive the first base current (source of transistor, #278, Fig.3), a second gate for receiving a bit from among bits of the first inverted thermometer code (gate of transistor, #278, receiving T, Fig.3) and a second drain coupled to the second output node (drain of transistor, #278, outputting the current, Fig.3), and wherein the first transistor and the second transistor are coupled in parallel with respect to the first internal node as shown in Fig.3). Aouini further teaches of wherein the first voltage source provides a power supply voltage (VDD, Fig.12) and the second voltage source provides a ground voltage (ground, Fig.12). However, Mueller and Aouini does not specifically teach of wherein the first voltage source provides a ground voltage and the second voltage source provides the power supply voltage, wherein each of the plurality of first current cells comprises: the first current source coupled to the ground voltage, and configured to generate a first base current. 
            Wong teaches of a DAC comprising a first voltage source that provides a ground voltage (in #280, Fig.2B) and a second voltage source that provides a power supply voltage (in #250, Fig.2B), wherein each of the plurality of first current cells (Fig.2B) comprises: a first current source coupled to the ground voltage (#280, Fig.2B), and configured to generate a first base current (Paragraphs 0021 – 0022); a first transistor including a first source coupled to a first internal node to receive the first base current (NMOS transistor, Paragraphs 0021 – 0022), a first gate for receiving a bit from among bits of the first thermometer code (thermometer coding, Paragraph 0030) and a first drain coupled to the first output node (#260, Fig.2B); and a second transistor including a second source coupled to the first internal node to receive the first base current (the other NMOS transistor, Paragraphs 0021 – 0022), a second gate for receiving a bit from among bits of the first inverted thermometer code (thermometer coding, Paragraph 0030 and Dp signal and the Dn signal are complementary signals, Paragraph 0019) and a second drain coupled to the second output node (#260, Fig.2B), and wherein the first transistor and the second transistor are coupled in parallel with respect to the first internal node (as shown in Fig.2B).
               It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the DAC of Mueller that used PMOS transistors with NMOS transistors as shown by Wong for its higher mobility.

            Re claim 7, Mueller, Aouini and Wong teach all the limitations of claim 6 as well as Mueller teaches of wherein each of the plurality of second current cells comprises: a second current source coupled to the power supply voltage, and configured to generate a second base current; a third transistor including a third source coupled to a second internal node to receive the second base current, a third gate for receiving a bit from among bits of the second thermometer code and a third drain coupled to the first output node; and a fourth transistor including a fourth source coupled to the second internal node to receive the second base current, a fourth gate for receiving a bit from among bits of the second inverted thermometer code and a fourth drain coupled to the second output node, wherein the third transistor and the fourth transistor are coupled in parallel with respect to the second internal node (see claim 6, the other current cells have the same configuration, See Fig.3), and wherein the first base current and the second base current have a ratio of c:d, where c and d are positive real numbers (the base currents would have a ratio).
            Wong teaches of a second current cell comprises: a second current source coupled to the ground voltage, and configured to generate a second base current; a third transistor including a third source coupled to a second internal node to receive the second base current, a third gate for receiving a bit from among bits of the second thermometer code and a third drain coupled to the first output node; and a fourth transistor including a fourth source coupled to the second internal node to receive the second base current, a fourth gate for receiving a bit from among bits of the second inverted thermometer code and a second electrode coupled to the second output node, wherein the third transistor and the fourth transistor are coupled in parallel with respect to the second internal node (the multiple current cells have the same configuration, See Fig.2B, see claim 6), and wherein the first base current and the second base current have a ratio of c:d, where c and d are positive real numbers (the base currents would have a ratio).
               It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the rest of the current cells of the DAC of Mueller that used PMOS transistors with NMOS transistors as shown by Wong for its higher mobility.
       
Allowable Subject Matter

            Claims 2 and 10 – 11 and 13 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633